Citation Nr: 1435752	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-16 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for cancer, adenocarcinoma of the rectum with metastasis, including due to exposure to Agent Orange.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a hearing at the RO in August 2011 before the undersigned Acting Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  During the hearing, he submitted additional evidence and waived his right to have the RO initially consider it.  A transcript of the hearing is associated with claims file.

The Board remanded this matter for additional development in May 2012.  It has now been returned for additional consideration.  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  Although there are records reflecting ongoing treatment of the Veteran's cancer, they do not contain any information regarding the etiology of this disease, and are therefore duplicative of evidence previously considered.  It does not contain any pertinent evidence not already in the claims folder or considered by the RO.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's cancer, adenocarcinoma of the rectum with metastasis, is not related to service or to his presumed exposure to Agent Orange.


CONCLUSION OF LAW

Cancer, adenocarcinoma of the rectum with metastasis, was not incurred in or aggravated by active service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The record indicates that prior to the initial adjudication of the claim, the Veteran was provided with a complete VCAA notification in letter in September 2006.  The Board finds that the duty to notify has been met.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records have been received, and his VA treatment records have also been obtained.  As requested by the May 2012 remand, the Veteran was afforded an appropriate VA examination and relevant opinions have been obtained from the examiner after a review of the claims folder.  

At the August 2011 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Acting Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  The transcript also reflects that the Acting Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).  

There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed cancer, adenocarcinoma of the rectum with metastasis, as a result of active service.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology; however, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Rectal cancer is not listed under 38 C.F.R. § 3.309.

The Veteran contends that he has developed rectal cancer due to active service.  He believes this condition may be the result of exposure in service to herbicides such as Agent Orange.

The record shows that the Veteran served in Vietnam.  A veteran who during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, there are certain diseases that shall be service connected even though there is no record of such disease during service.  Unfortunately, the list of diseases does not include rectal cancer.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, service treatment records do not show that the Veteran had rectal cancer or symptoms during service.  Private treatment records show that the Veteran was first treated for the condition in September 2003.  The records do not indicate that the condition was due to service or exposure to Agent Orange.  VA treatment records show follow-up care for the Veteran's rectal cancer; however, the treatment records do not discuss the etiology of the disease.

In his substantive appeal, VA Form 9, the Veteran stated that his rectal cancer might have started somewhere else and asked for a VA examination.  During his August 2011 hearing before the Board, the Veteran testified that his cancer had spread.  He indicated that the primary location of the cancer was his colon.  The Veteran indicated that he had asked about the relationship between his cancer and exposure to Agent Orange during service but that medical providers would not give him an answer.

In July 2012, the Veteran had a VA examination.  The examiner reviewed the claims file and examined the Veteran.  The Veteran reported that he had never had prostate cancer or any other primary cancer other than his colorectal carcinoma.  The examiner confirmed that the Veteran had not been diagnosed with prostate cancer and indicated that prostate cancer screening tests had always been normal.  The examiner summarized the Veteran's initial treatment and diagnosis of colorectal cancer as well as his subsequent treatment.  The examiner diagnosed primary adenocarcinoma of the rectum with current metastasis to the liver and lung.  The examiner found no evidence of other cancers.  The examiner explained that authorities evaluating the health effects of Agent Orange and similar herbicides, to include the Institute of Medicine and the National Academy of Sciences, have not found a link between those exposures and rectal adenocarcinoma.  The examiner stated that the rectal adenocarcinoma and colon cancer is without a known cause despite being the third most common site of carcinoma in men.  The examiner stated that although there are some associations such as familial history and chronic inflammatory bowel disease, there is no additional risk factor present that identifies the Veteran's cancer as being more likely than not a result of any exposures or other conditions attributable to the Veteran's military service on a direct basis.

The Board has reviewed all of the evidence, including the Veteran's lay statements, but finds that the evidence does not support a finding of service connection for adenocarcinoma of the rectum with metastasis.  While the Veteran has alleged that his condition could be related to Agent Orange exposure, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Unfortunately, rectal or colorectal cancer are not presumptive diseases listed under 38 C.F.R. § 3.309(e) and the cancer did not manifest during or within one year of separation from service.  Further, the VA examiner could find no medical authority to support a relationship between the Veteran's cancer, adenocarcinoma of the rectum with metastasis, and his exposure to Agent Orange.  The examiner was also unable to find any other link between the disease and service.  The Board concludes that there is no basis for service connection for cancer, adenocarcinoma of the rectum with metastasis, on either a direct or a presumptive basis.


ORDER

Service connection for cancer, adenocarcinoma of the rectum with metastasis, is denied.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  The Board remanded this matter in May 2012 to obtain opinions from VA providers regarding the etiologies of these disorders.  The Board specifically ordered the examiner to comment on whether or not acoustic trauma sustained during active service may eventually result in hearing loss or tinnitus even if these disabilities manifested many years following discharge from service.  The Board also asked the examiner to comment on the Veteran's reports of ongoing symptoms of hearing loss and tinnitus since his discharge from service.  The Veteran was provided a VA examination in July 2012; however, the examiner did not address the Board's requests.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, a remand is required to obtain etiology opinions in compliance with the Board's May 2012 remand directives.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file and copies of any pertinent records on Virtual VA and VBMS to the examiner that conducted the July 2012 VA audiology examination and ask the examiner to provide addendum opinions for the Veteran's bilateral hearing loss and tinnitus.  If the examiner is not available, another qualified examiner should be asked to provide the requested opinions.  The claims file and complete copy of this remand must be made available for review. 

The Veteran's statements regarding exposure to acoustic trauma during service should be considered credible.  

After review of the record, the examiner should attempt to express the following opinions:

a) Is it as likely as not that the Veteran's current hearing loss was incurred or aggravated as a result of acoustic trauma or other injury or illness during active service?

b) Is it as likely as not that the Veteran's current tinnitus was incurred or aggravated as a result of acoustic trauma or other injury or illness during active service? 

The examiner must discuss the rationale of these opinions, whether favorable or unfavorable, based on information obtained from review of the record.  Any negative opinion cannot be based solely on the rationale that the Veteran's service treatment records do not show he had hearing loss or tinnitus during service.  

The examiner should specifically comment on whether or not acoustic trauma sustained during active service may eventually result in hearing loss or tinnitus, even if these disabilities are first manifested many years following discharge from service. 

The examiner must also specifically comment on the Veteran's reports of ongoing symptoms of hearing loss and tinnitus ever since his discharge from service. 

If the examiner determines that an opinion cannot be reached without resort to mere speculation, in order for the Board to rely on his or her medical opinion, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided or apparent upon a review of the record.  So if after further consideration of all pertinent facts, additional studies, or procurable data, this requested opinion still cannot be provided without resorting to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why this requested opinion is not possible or feasible.  If the examiner determines that he or she is unable to provide the requested opinions without speculation, the reasons and bases for this opinion should be included, and any missing evidence necessary to provide the requested opinions should be identified.

2. The RO must ensure that the Board's remand directives have been substantially completed.

3. Readjudicate these claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


